I concur in the judgment, but not in all that is said in the 3d headnote and the corresponding division of the opinion. That portion of the confession of the principal in the first degree which tended to show the guilt of the accused was not admissible and was highly prejudicial. It is not the policy of our law to permit the confession of a third person, made after the criminal enterprise has ended, to be used for any purpose except to establish the guilt of the party who made it. Lyon v. State, 22 Ga. 399;Kelly v. State, 82 Ga. 441 (2) (9 S.E. 171); Robinson v.State, 114 Ga. 445 (2) (40 S.E. 253); Gibbs v. State,144 Ga. 166 (86 S.E. 543); West v. State, 155 Ga. 482
(117 S.E. 380); Whitaker v. State, 159 Ga. 787
(127 S.E. 106); Bryant v. State, 197 Ga. 641 (9) (30 S.E.2d 259).
In order to convict the accused as a principal in the second degree, even though he is jointly indicted as a principal in the first degree, it was essential to establish the guilt of some one as a principal in the first degree, and to do so, the State could establish this by the record of his conviction, by evidence to establish his guilt, or by so much of his confession as admitted his own guilt; but that portion of the confession which implicated the accused was not admissible. This question was not ruled upon in Studstill v. State, 7 Ga. 2 (5), which is cited in the foregoing opinion of the court. *Page 97 
In Howard v. State, 109 Ga. 137 (4) (34 S.E. 330), where the confession of the principal which implicated the accused was admitted, the court, by a full-bench decision, reversed the case, holding that part of the confession tending to show the guilt of the principal was admissible, but such portions as implicated the accused were not admissible. This rule was applied in affirming the case of Brooks v. State, 103 Ga. 50
(29 S.E. 485), where it was stated: "An examination of the record discloses the fact that the trial judge was very careful to exclude from [the confession of the principal in the first degree] all reference to the participation of plaintiff in error with the homicide."
Notwithstanding the foregoing. I am compelled to concur in the result of the ruling made in this division of the opinion, for the reason that there was no proper objection interposed to the admission of this portion of the confession. The only objection made was to the entire confession, and no objection was interposed to that portion which related to the accused. So much of it as would establish the guilt of the principal in the first degree was admissible. It is a well-established rule that, "where evidence is objected to in its entirety, and any portion of the same is not subject to the objection, it is not error to admit the entire evidence over such objection." Lewis v. State,196 Ga. 755, 756 (27 S.E.2d 659), and cit.